IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT SCOTT SANTANA,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5629

CITY OF TALLAHASSEE,

      Appellee.

___________________________/


Opinion filed April 19, 2017.

An appeal from an order of Judge of Compensation Claims.
John J. Lazzara, Judge.

Date of Accident: April 29, 2014.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Christopher J. DuBois and Mary E. Cruickshank of DuBois & Cruickshank, P.A.,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, B.L. THOMAS, and ROWE, JJ., CONCUR.